I am particularly pleased to convey to you, Sir, my delegation's warm congratulations on your election to the presidency of the thirty-sixth session of the General Assembly. Our satisfaction is all the greater since, quite naturally, you were destined, by reason of your exceptional diplomatic background, to assume this lofty responsibility. The international community has thus honored a remarkable career that has been closely linked to the life and activities of the United Nations for over a quarter century.
134.	The prestige of your country, Iraq, with which Guinea-Bissau has fraternal relations of friendship and cooperation, has thus been further enhanced, and it extends to all member States of the Organization of the Islamic Conference and the non-aligned movement. My delegation will lend you its friendly co-operation throughout this particularly important thirty-sixth session.
135.	Mr. President, you succeed a distinguished personality known for his devotion, competence and initiative throughout the work of a heavily charged and trying session and between that session and this one. Mr. Rudiger von Wechmar deserves our congratulations and warmest thanks for the excellent results attained by the thirty-fifth session. We are particularly grateful for his efforts to reactivate the global negotiations.

136.	It is a great pleasure for me to extend greetings to the Secretary-General to whom I convey my Government's tribute for his contribution to the maintenance of international peace and security.
137.	The admission of two new Member States to the United Nations is a source of particular satisfaction to my delegation. Aware, as we are, of the hard trials which preceded that important event in Vanuatu and' Belize, we warmly welcome the representatives of those two countries and assure them of our determination to develop strong bonds of frank, friendly and mutually beneficial co-operation with them.
138.	In response to an increasingly pressing need for world-wide agreement, leaders and politicians of most of the countries of the globe come together in this forum every year to analyze the international situation. This phenomenon, although traditional, is not a ritual: it is the logical outcome of our will to seek, together, the ways and means likely to ensure us of peace and happiness. For the radical changes that have taken place in the world thanks to the enormous progress made in the fields of science and technology have confirmed the interdependence of nations and forged the common destiny of mankind.
139.	Today the world belongs to all its inhabitants. Its progress or its destruction can no longer escape the rule of participation, but depends on the individual and collective efforts of our Governments. Each one of us bears a share of the responsibility for building our common edifice. Peace in the world cannot be brought about by a single nation, however powerful it may be, nor can it be the fragile result o-2 a transitory compromise among major Powers. If peace in the world is to be lasting and is to respond to the aspirations of our peoples, it must be forged by the international community as a whole and must be based on its need for progress.
140.	The liberation struggle of oppressed peoples is founded on every human being's right to freedom. It is an inalienable and unique right; it is the same right for all people throughout the world. It is a sacred right which must be respected and defended by all available means, wherever it may be ignored or flouted.
141.	On the basis of that principle, and aware of its own collective responsibility, the international community lends its total support to the cause of peoples fighting for their independence. This solidarity was once again expressed, in support of freedom fighters, at the eighth emergency special session, devoted to the question of Namibia.
142.	International public opinion has recognized the urgent need to put an end to the sufferings imposed by the racist apartheid regime on the African people of southern Africa. An independent and non-aligned Namibia would be an invaluable contribution to the strengthening of international peace and security, because each and every one of us is aware of the gravity of the situation obtaining in that region.
143.	South Africa's repeated acts of aggression against the front-line States particularly against the People's Republic of Angola demonstrate the extent to which the racist apartheid regime mocks the norms of international law and the decisions of the United Nations. The occupation of southern Angola, and the well-known quantities and types of military equipment, bear eloquent witness to the bellicose and dangerous nature of the Pretoria racist regime. The hundreds of victims of the savage bombings by the South African Air Force, and the vast extent of the material damage to the Angolan economy, are macabre pieces of evidence of Pretoria's true designs.
144.	Disdain for the human person can only evoke abhorrence and condemnation. The international community and the Governments which represent it cannot tolerate such acts, which seriously jeopardize international peace and security. Our need for peace in order to ensure mankind's survival and our people's prosperity calls for action. But our action should not be inspired by selfish interests. To be effective, it must be based on our common destiny and start with acknowledgment of the need for all people on earth to pool their efforts so as to shoulder fully their collective responsibility for saving the world from destruction.
145.	South Africa cannot alone defy the rest of the international community. It persists in its racist policy of apartheid, domination and aggression because of the support it receives from certain countries. True, that support most frequently takes the form of economic and military co-operation, but there can be no doubt that it constitutes moral and political support for the practitioners of apartheid, who derive sure encouragement from it for the perpetuation of their domination.
146.	The independence of Namibia cannot be deferred sine die without there being unforeseeable consequences, to say the least, for the entire community of nations.
147.	The contact group continues to be responsible for the strict implementation of Security Council resolution 435 (1978), which those Members themselves sponsored, and which provide the only real basis for a swift and peaceful settlement of the Namibian problem. The contact group must go beyond the stage of ambiguous behavior and laconic communiques and devote itself with determination to the quest for a true and definitive solution to the problem. The five States must bring to bear their power of economic, political and moral coercion on the Government of Pretoria to prevail upon it to come to terms with the international community and with the South West Africa People's Organization [SWAPO]. SWAPO, the only legitimate representative of the Namibian people, has already expressed its readiness and preference for a peaceful settlement of the conflict.
148.	Since the problem of Namibia is a problem of decolonization there is only one solution: the accession to independence of the Namibian people and the exercise of its inalienable right to decide its own fate. Such independence is inevitable; contemporary history confirms this. What is important at present is to preserve the chance of brotherly coexistence among all the components of the Namibian population so that, rich in ethnic and cultural diversity, the Namibian people may, in a climate of peace and national harmony, in the near future achieve rapid and harmonious development.
149.	The racist regime of apartheid will not be able to oppose indefinitely the struggle of the South African people and its determination to restore justice and impose respect for the human condition. To judge by the recent events in that country and the scope of the struggle being courageously waged by the South African patriots under the banner of the African National Congress and the Pan Africanist Congress, its days are limited.
150.	It is essential for the international community to play an effective part in the establishment of a climate of peace in that part of the African continent by stepping up its aid to the African patriots and increasing its pressure on Pretoria in order to force that apartheid regime to recognize and respect the basic rights of every South African citizen. ,
151.	It is also necessary for the United Nations to decide during this session to grant special emergency aid to the People's Republic of Angola. That aid should be commensurate with the damage done and the suffering so courageously borne by the people of Angola, and should be given in the name of the United Nations and in keeping with the obligation of the international community as a whole to contribute to the cause of the independence of Namibia.
152.	Needless to say, the countries that have close relations with the Republic of South Africa have an undeniable moral obligation to contribute to that international effort, thus acting pursuant to the relevant decisions and resolutions of the United Nations.
153.	My Government welcomes the results achieved by the OAU at the eighteenth session of the Assembly of Heads of State and Government, held last June at Nairobi, with regard to the question of Western Sahara.
154.	Acceptance by the Moroccan Government of organizing a referendum in Western Sahara no doubt constitutes a decisive step towards the just and definitive solution of the problem. The consensus reached by Africa, with the direct participation of all the interested parties, although all aspects of the question were not defined in detail shows the unanimous will of the African States to contribute together to a peaceful settlement of the conflict. We hope that the referendum will enable the Sahraoui people to determine their future and to satisfy their legitimate aspirations to independence. My country, aware of the difficulties inherent in the complex nature of such a process, will spare no effort to contribute in a constructive spirit to its successful outcome.
155.	The International Conference on Assistance to Refugees in Africa, which was held last April at Geneva, made the international public aware of the serious problem which affects the existence of 5 million human beings.
156.	As victims of natural disasters of all types, or more frequently of degrading economic and political situations, African refugees flee from their homes of origin to escape poverty and death. We must say here that in order to face the situation and eliminate that evil, African countries themselves must provide the necessary political effort to put an end to the dispersal and weakening of their human potential. The example of the war in Chad confirms that need. Of course, the aid of the international community is essential in order to alleviate the sufferings of those millions of human beings. However, the upsurge of solidarity which was evidenced in Geneva and which we hope will become even stronger may prove meaningless unless an effective solution to the problem of refugees is found. Last June at Nairobi the OAU adopted an African Charter on Human and Peoples' Rights, and respect for and strict implementation of that charter will contribute greatly to the solution of the problem.
157.	Turning now to the eastern part of the African continent, we must express our concern over the growing tendency to install foreign bases in the region and the in-creasing deployment of an entire armada in the Indian Ocean, which seriously threatens peace and security in that region. The situation is even more threatening because the will of the international community to make the Indian Ocean into a zone of peace has not been carried out, for reasons that are well known to all and which we deplore. The decision of the United Nations to convene a conference on that question should be implemented as soon as possible in order to provide a positive response to the aspirations to peace and security of the riparian States of the Indian Ocean and of the rest of the world.
158.	It is with the same wish to see the countries of the region devote themselves legitimately to the consolidation of their unity and their development that has led us to hope that the negotiations that have begun between the Comorian and French Governments will lead to the swift reintegration of the Island of Mayotte in the rest of the Comoros. In our view, France's retrocession of the Malagasy Islands in the Indian Ocean should obey the same logic and satisfy the same principle of respect for the territorial integrity of States.
159.	For several years now we have been denouncing with the same vigor and condemning with the same force the violation of the right of peoples in the Middle East. Israel's persistent denial of the inalienable rights of the Palestinian people continues to whip up tension in the region and is giving a world-wide dimension to the conflict.
160.	Guinea-Bissau, which has always adhered to the principle of the inadmissibility of the acquisition of territory by force, vigorously condemns Israel's aggressive and annexationist policy. Despite the continuous efforts of the United Nations to uphold legality and international norms governing normal relations among States, the solution of this serious conflict continues to elude us. Israel continues to defy the international community by rejecting with the greatest arrogance all of its (l60^0118 ^ recommendations. Its intransigence, as everyone knows, is based on its alliances with certain Western Powers which lend it the political, economic, military and even moral support that is indispensable to its policy of aggression. The contempt expressed by certain Governments towards peoples Whose culture is different from their own finds its most abject expression in this infamous conspiracy against human freedom.
161.	The very nature of the question of Palestine, which is the struggle of a people for its most legitimate rights, is distorted and reduced to the mere matter of a refugee problem. Such an overturning of historical facts, which are nevertheless unimpeachable, is being shamefully offered to us today in the utterly absurd form of so-called negotiations on the internal autonomy of the Palestinians. The international community, having been alerted by a whole series of earlier maneuvers and aware of the deception involved, must, after the well-known and inevitable failure of the partial accords, demonstrate with even greater vigor its disagreement, and it must condemn this plot.
162.	The free exercise by the Palestinian people of their inalienable right to self-determination and to the creation of an independent State continues to be the sine qua non of any just and final settlement of the problem. The question of Palestine, representing as it does the heart of the problem of the Middle East, as has been stated many times, must form the basis of any peace initiative which, in order to be viable and to be acceptable to the community of nations, must consider that problem in all its aspects.
163.	First and foremost, Israel must withdraw unconditionally from all th Arab territories occupied since 1967 and must recognize the inalienable right of the Palestinian people to self-determination, including the right to form their own State.
164.	Israel must recognize the PLO, the sole legitimate representative of the Palestinian people, and respect the sovereignty and territorial integrity of all the States in the region.
165.	Israel must renounce its policy of aggression and its expansionist aims, just as it must put an end to its murderous attacks against Lebanon. It is obvious that the Israeli bombings are designed to disrupt the Lebanese Stage and to destroy its national unity. This further act committed by Israel with impunity shows the seriousness of the situation with even greater clarity and places the responsibility of the United Nations with regard to this problem in its true context. Guinea-Bissau strongly condemns the flagrant violations of the independence and territorial integrity of Lebanon and repeats to the brother people of Lebanon its unswerving solidarity
166.	Another example of the escalation of Israel's aggressive policy is the bombing of the Iraqi nuclear installation at Tamuz. The entire world has condemned the criminal nature of that act, which was designed solely to halt Iraq's technological development.
167.	The world cannot remain idle in the face of the groundless decision of the Israeli authorities to make Jerusalem the capital of the Hebrew State. The method used, it is true, stems from the same arrogant and aggressive Israeli policy. However, such contempt for the faith of millions of believers will inevitably aggravate the situation in the region and give rise to consequences that are, to say the least, unforeseeable.
168.	Israeli has neither the right nor the strength to shatter the spiritual longings of millions, who will take up this new challenge in order to preserve for the Holy City of Jerusalem its sacred and indestructible nature as the cradle of the three major monotheistic religions.
169.	I cannot conclude these remarks on the situation in the Middle East without mentioning the painful conflict between Iraq and Iran. Guinea-Bissau's membership, at the side of those two brother countries, in the Organization of the Islamic Conference and in the non-aligned movement explains, the great concern we feel at the continuance of that fratricidal war, Our bitterness is even greater since the praiseworthy efforts undertaken by the Mediation Committee of the non-aligned movement and the Goodwill Committee of the Organization of the Islamic Conference have not achieved the expected results. We hope, however, that our Iraqi and Iranian brothers will be able, with the contribution of all, to transcend their differences and re-establish friendly and lasting relations between their peoples.
170.	In South-East Asia, the situation remains unchanged, despite the peace efforts undertaken by the international community. With regard to Kampuchea, we continue to believe that any action by the United Nations must be directed towards the exclusive defense of the higher interests of the Kampuchean people and must respect their right to settle their own affairs themselves.
171.	This same approach in international relations applies also to the situation in Afghanistan, in Latin America and in the Caribbean.
172.	We note that, in East Timor, in spite of the repeated appeals and relevant decisions of the United Nations, the Government of Indonesia is persisting in its policy of occupation of that country. The international community is aware of the fact that the presence of foreign forces in East Timor runs counter to the norms of international law and the right of peoples to self-determination. The session of the Permanent People's Tribunal on the question of East Timor which was held at Lisbon from 19 to 21 June of this year strongly confirmed the inadmissibility, de facto and de jure, of such action [see At36/448, annex].
173.	It is up to the international community, as we have said on many occasions, to act in accordance with justice and to assist the FRETELIN4 patriots to restore their people's legitimate right to self-determination, The Portuguese Government, as the former colonial Power, must pursue its efforts in that regard and implement its will to contribute to the solution of the problem of East Timor.
174.	The desire of the people of Korea for reunification deserves the attention and total support of the international community. Guinea-Bissau highly values the efforts of the Democratic People's Republic of Korea to strengthen the unity of the Korean nation and strongly favors the signature of a peace treaty which would finally put an end to the presence of foreign troops in
Korea and to any outside interference. There is no doubt that the United Nations should base itself on the relevant decisions of the countries in the non-aligned movement to help the Korean people to see its dream come true and to attain its desire to live in unity and peace.
175.	Regarding the question of Cyprus, we must note with great regret that the past year has not brought the progress we had hoped for. The people of Cyprus continues to struggle courageously for respect for its independence, territorial integrity and unity. We think that the talks between the Turkish and Greek Cypriots must be based on these principles, which, with the principle of non-alignment, constitute the only guarantee of peace and stability for the two communities. My delegation hopes that negotiations will be pursued in a constructive spirit.
176.	The report of the Secretary-General reminds us once again of the crucial problem of disarmament, in all its gravity. I will not expatiate on this matter, which has been the subject of several publications by the United Nations and various specialized agencies.
177.	The colossal expenditures on military arsenals are so distressing that they remain the primary concern of humanity. Man cannot permit his self-destruction. He must react to the dangers of a possible apocalypse. It is in all our interests to change these trends and to contribute to the prosperity of mankind rather than to its destruction.
178.	Man, in his daily struggle for a better future, must likewise take account of the need to preserve the balance of nature. The decision of the OAU Council of Ministers to propose to the General Assembly the adoption of a World Charter on Nature [see AI36I534, annex I, resolution CM/Res. 852 (XXXVIIj] must be studied with all the requisite care.
179.	The realization of the aspiration of the majority of the members of the international community to establish a new international economic order is undoubtedly one of the vital necessities of our time. The establishment of a new international economic order would constitute a fundamental response to the need for justice and equity for all the peoples of our world. The experience of recent years shows us how difficult this goal is to achieve. Indeed, since the special sessions in 1974 and 1975, at which the Assembly proclaimed the urgent need of such an order, and the failure of the first two United Nations Development Decades, the North-South dialog that we wished to establish has led merely to the impasse which the international community is now facing. Nevertheless, this difficulty is not insuperable and resignation is certainly not appropriate, especially on the part of countries which continue to be the prime victims of the present social and economic order. That is why we wish to join our voice to the voices of other peoples to express the hope that this new decade will really be one in which the new international economic order will be established, since the survival not only of the poor majority of the international community but also of the whole of humanity depends on it.
180.	The facts clearly show that it is useless to attack ^partially and in an isolated manner the evils that affect
relations among nations. Indeed, substantial structural changes are needed. Happily, the initiatives that have been taken recently among the countries of the third world have given proof of their clear awareness of this need.
181.	The implementation of measures to establish a new international economic order necessitates the establishment of a new system of institutions which would enable a qualitative change to be made in the present world economic structures, particularly in the trade, monetary and financial fields. The countries of the South have quite rightly remained inflexible in regard to this need.
182.	The need to eliminate the structural causes of inequality is made clear in the documents adopted at the end of the most recent international meetings, in particular the High-Level Conference on Economic Co-operation among Developing Countries that was held at Caracas. This action is all the more indispensable in that it is the only thing capable of bringing about a complete change in the existing order and opening the way to new economic prospects.
183.	Facts show ever more clearly that because of the disparities in the present international economic order the world is on the brink of an abyss, and a revolution is necessary to change this situation. Only strong political determination based on the imperative needs of justice, equity and respect for man can lead to the solution that humanity is anxiously awaiting.
184.	the promotion of individual and collective self-reliance in developing countries can be regarded as a reliable means of attaining the main goals of the new international economic order. In Africa, significant progress has been made towards developing regional co-operation, as is borne out, for example, by the establishment of joint economic institutions, such as the Economic Community of West African States [ECOWAS].
185.	The United Nations Conference on New and Renewable Sources of Energy, held recently at Nairobi, has created new hopes for the developing countries in particular for the African countries which do not possess energy resources. If we use the opportunities for co-operation in this field, we shall undoubtedly be able to overcome the major problems in the field of energy, and thus help to make the non-oil-producing countries less dependent on outside sources.
186.	The Republic- of Guinea-Bissau, which is among the 31 least developed countries, continues to be confronted with great economic difficulties. We think that in speaking on behalf of Guinea-Bissau we are also voicing the point of view of other members of this group, for the simple reason that, despite the existence of certain local variations, problems are by and large the same.
187.	For us, the fact that our country has been put on the list of the least developed countries is very Important. Indeed, apart from the deficiencies and the multiple structural problems we inherited from five centuries of colonial domination, the seven years which have just passed since our accession to independence in 1974 have shown us that the international situation and the present economic order discourage any initiatives which would lead to the solution of the problems posed by development.
188.	The dislocation of the traditional sector resulting from the process of colonial exploitation and the impossibility for the modern economic sector to absorb workers from rural areas have given rise to serious problems, such as unemployment and under-employment, and have made difficult the participation of rural workers in a comprehensive development process within an integrated national economy.
189.	Agricultural production, constantly decreasing because of desertification in the Sudano-Sahelian region, is far below the level required for us to be self-sufficient in food.
190.	Our determination to support any measures aimed at bringing about a complete change in international economic relations is based on fundamental social and economic considerations. That is why we welcome the results achieved at recent international meetings on economic problems and we hope that adoption of the Substantial New program of Action by the United Nations Conference on the Least Developed Countries, which was held in Paris, will initiate a solution to the many problems confronting these countries. Increasing international assistance to the least developed countries is essential.
191.	While we are aware that the Cancun Meeting is not a forum for negotiations, we hope that a genuine will to contribute positively to the establishment of a new inter-national economic order will prevail during this highly important meeting, thanks to the new concept of the interdependence of peoples and of international relations.
192.	The draft convention on the law of the sea is an important step forward in the development of international law. Unfortunately, the hopes aroused by the possible adoption, at long last, of rules governing the sea have not been met because of the obstruction encountered at the last session of the Third United Nations Conference on the Law of the Sea and in spite of the existence of a consensus which had been reached after more than seven years of difficult negotiations. However, we hope that the decision taken at Geneva to conclude the convention at the next session, scheduled to be held in New York, will be acted upon, thus allowing us to proceed to the signing of the convention in September 1982 at Caracas.
193.	The proclamation by the international community of 1981 as the International Year of Disabled Persons is obvious proof of the abiding concern of the great family of the United Nations to find just and adequate solutions to all problems affecting mankind. My country, which is emerging from a long war, is making great efforts not only in the sphere of national reconstruction, which has been particularly affected by the international economic crisis, but also in the reintegration of the disabled into the socio-economic development process.
194.	The Republic of Guinea-Bissau welcomes this important decision, which is of great help in making the international public aware of the special situation of disabled persons and of the need to help them play a full role in society.
195.	The problems of concern to the international community are numerous and complex. That is why it is evermore necessary for us to undertake joint action aimed at establishing a more just and more equitable world and at strengthening international peace and solidarity.
196.	At a time when we are celebrating the twentieth anniversary of the creation of the non-aligned movement, which is making a positive contribution to the maintenance of international peace and security, it is an honor for me to pay a resounding tribute to the founding fathers of our movement.
197.	My country, the Republic of Guinea-Bissau, reiterates its total support for the principles of non-alignment and expresses once more its wish to establish and strengthen ties of friendship and co-operation with all countries, as well as its resolve to contribute tirelessly to the establishment of a climate of peace and progress for all mankind.
